Title: To Thomas Jefferson from Benjamin Henry Latrobe, 11 November 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Novr. 11th. 1806
                        
                        We have put in the frames of the Pannel lights on the whole of the West side of the dome and are now engaged
                            in putting in those on the East. I find it impossible to save the Center light on the South side, and indeed it would have
                            been better to have sacrificed the two next east & West of them,—for the roof in that part is so flat, that I fear we
                            must cover it with Lead. I will endeavor so to contrive the appearance of the light lost, as to render it no unpleasant
                            eyesore internally.
                        I am with True respect Yrs.
                        
                            B Henry Latrobe
                     
                        
                    